ORDER
SAFFELS, District Judge.
This matter is before the court on motions by defendant Lou Ann Dunn for a partial stay of this court’s February 5, 1992, order freezing specific property (Doc. 99), for an administrative stay pending this court’s resolution of the motion for a partial stay and, in the alternative, a temporary stay to enable the defendant to seek a stay from the Tenth Circuit (Doc. 113).
In considering such stay applications, courts must consider the following four factors:
1. The likelihood of success on appeal;
2. If the stay is not granted the movant will suffer irreparable harm;
3. The absence of harm to opposing parties; and
4. The risk of harm to the public interest. Hesston Corp. v. Sloop, 734 F.Supp. 952, 953 (D.Kan.1990); see also Tenth Circuit Rule 8.1.
These factors are very similar to the factors already considered by the court in view of the evidence and pleadings presented by the parties relative to the preliminary injunction. The court is not inclined to reverse its finding that the equities lie with the Resolution Trust Corporation in this matter. While this court has consistently recognized the seriousness of granting an injunction freezing the defendants’ assets, the court finds that placing the assets under the control of a competent neutral trustee pending the outcome of an appeal of this court’s decision will not result in the harm envisioned by defendant Lou Ann Dunn. Accordingly, all motions for a stay pending appeal of this court’s previous orders granting the preliminary injunction and freezing the defendants’ assets will be denied.
IT IS BY THE COURT THEREFORE ORDERED that defendant Lou Ann Dunn’s motion for a partial stay pending appeal (Doc. 99) is denied.
IT IS FURTHER ORDERED that defendant Lou Ann Dunn’s motion for an administrative stay pending the resolution of the motion for a partial stay or, in the alternative, for a temporary stay while defendant Lou Ann Dunn seeks a stay from the Tenth Circuit (Doc. 113) is denied.